Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Apr 2021 has been entered.
 
Claim Status
Applicant’s response filed 12 Apr 2021 amends claims 1, 3, and 11; cancels claims 2, 4, 5, 12, 15 and 16; adds new claims 23-27; thereby providing claims 1, 3, 6-11, 13, 14, and 17-27 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 13, 18, 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘The Use of the Photogrammetric Method for Measurement of the Repose Angle of Granular Materials’ by Wojcik, et al. (hereinafter 'Wojcik') and Liu, Xiao Yan, E. Specht, and J. Mellmann. "Experimental study of the lower and upper angles of repose of granular materials in rotating drums." Powder Technology 154.2-3 (2005): 125-131, in view of US 5,846,591 A to Satake, et al. (hereinafter ‘Satake’).
For claim 1, Wojcik discloses a method of processing seeds (measurement of grain seeds; Page 10 of 24, Third Paragraph; Page 19 of 24, Fourth Paragraph), the method comprising: 

(b) determining an angle of repose of at least a portion of the processed seeds (the process of repose angle determination can be divided into two stages; Page 4 of 24, Third Paragraph; Page 19 of 24, Fourth Paragraph); and 
(c) determining whether the processed seeds have been sufficiently processed in the processing step based on the determined angle of repose (the method for repose angle determination and achieved dimensional accuracy, may directly contribute to more precise design of automated conveying and dozing systems, intended for granular materials; increased measurement reliability of repose angle determination allows detailed specification of allowable variation in mechanical parts and assemblies, enabling more precise control of technological processes which granular materials are subjected to; the application of photogrammetric tools using stereograms or pairs of photographic images allows the incorporation of all the mentioned factors into processing and the acquisition of reliable measurement data; Page 7 of 24, First Paragraph; Page 19 of 24, Second Paragraph),
wherein step (b) comprises forming a pile of the at least a portion of the processed seeds in a receptacle (Page 7 of 24, Second Paragraph; Page 7 of 24, Figures 1 a), 1 b), 1 c), 1 d), 1 g)), 
wherein step (b) further comprises rotating the receptacle about a generally horizontal axis to a plurality of positions that are angularly offset about the generally horizontal axis to cause a slope of the pile to become inclined (the basic methods of cone formation including 'emptying,' 'piling,' 'submerging,' ‘pouring;’ there are also ‘rotating’ methods; Page 4 of 24, Fourth Paragraph). 
Wojcik does not expressly disclose, within a single, concise embodiment, wherein step (b) further comprises rotating the receptacle about a generally horizontal axis to a plurality of positions that are angularly offset about the generally horizontal axis to cause a top of the pile to become inclined. 
However, Wojcik includes by reference in footnote [14] the teachings of Liu at page 129 “angle of repose Theta measured at the rolling motion is also given in Table 2.”
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily implemented the specific selection of rotating the receptacle to form an inclined pile of 
While Wojcik discloses “industrial processing” of granular material (Section 1: Introduction), Wojcik does not expressly disclose wherein said processing the seeds comprises at least one of pelletizing, coating, drying, polishing, and delinting. 
Satake discloses wherein said processing the seeds comprises at least one of pelletizing, coating, drying, polishing, and delinting (Abtract: raw wheat grains are first polished and the polished grains are ground and milled). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of wheat grain seed polishing, as previously disclosed by Satake, within the method of processing seeds, as previously disclosed by Wojcik, for removing a pericarp, as well as a seed coat of each grain seed (Satake; Abstract).
For claim 3, Wojcik and Satake, in combination, disclose the method as set forth in claim 1, but Wojcik does not disclose further comprising one of step (d) singulating the polished seeds if the polished seeds are determined to be sufficiently polished in step (c) or step e) repeating steps (a)-(c) if the polished seeds are not determined to be sufficiently polished in step (c). 
Satake discloses a wheat grain seed polishing process (Abstract), further comprising one of step (d) singulating the polished seeds if the polished seeds are determined to be sufficiently polished in step (c) (the pericarp and the seed coat of the raw wheat grains are peeled and removed, and the polished grains in the form in which the aleurone layer cell membranes have been destructed are subjected to the water addition so that the substance in the aleurone layer cells flows out and is separated from the polished grains; Column 8, Lines 63-67 to Column 9, Lines 1-12) 
or step e) repeating steps (a)-(c) if the processed seeds are not determined to be sufficiently polished in step (c) (in the second polishing step a seed coat of each raw wheat grain is removed; Abstract). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of wheat grain seed polishing, as previously disclosed by Satake, within 
For claim 6, Wojcik discloses a method as set forth in claim 1, and Wojcik discloses wherein step (b) further comprises capturing an image representative of at least a segment of the top of the pile at each of the plurality of positions of the receptacle (the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 degrees, 20 positions; the captured images were imported into Agisoft PhotoScan Professional in which the mutual orientation of the images was estimated; Page 8 of 24, Fifth Paragraph to Page 9 of 24, Third Paragraph; Page 9 of 24, Figure 2 c)).
For claim 7, Wojcik discloses the method as set forth in claim 6, and Wojcik discloses wherein step (b) further comprises fitting a line to an indication of the top of the pile in the image for each of the plurality of positions of the receptacle and determining an angle of each fitted line with respect to a common reference axis (Page 7 of 24, Figures 1 a). 1 f), 1 g); Page 10 of 24, First Paragraph to Third Paragraph; Page 11 of 24, Figures 3 b), 3 d)).
For claim 8, Wojcik discloses a method as set forth in claim 7, and Wojcik discloses wherein step (b) further comprises determining at which of the plurality of positions of the receptacle the determined angle of the pile generally corresponds with the angle of repose of the processed seeds (cone analysis includes an actual cone surface used for determination of the angle of repose, and a cone model after fitting to a point cloud; Page 7 of 24, Figures 1 f), 1 g); Page 10 of 24, First Paragraph to Third Paragraph; Page 11 of 24, Figures 3 b), 3 c), 3 d)).
For claim 9, Wojcik discloses a method as set forth in claim 8, and Wojcik discloses wherein step (b) further comprises averaging the determined angles for each of the positions at which the angle of the pile was determined to generally correspond with the angle of repose of the processed seeds (measurement uncertainty of the measurement average in a given series, n = (1, ..., 20), which is characterized by the experimental standard deviation of the mean; for each series, the mean values for h(sub)n, R(sub)n, r(sub)n as well as the mean value for alpha(sub)n with the standard deviation were determined; Page 13, Second Paragraph; Page 16 of 24, Third Paragraph).

For claim 18, Wojcik discloses a system as set forth in claim 11, and Wojcik further discloses wherein the image processor is configured to evaluate only a portion of the image corresponding with a region of interest of the cavity that is smaller than the entire cavity as represented in the image (measurement and capture of an image of only one of 20 different positions; measurement uncertainty of the measurement average in a given series, n = (1.....20), which is characterized by the experimental standard deviation of the mean; for each series, the mean values for h(sub)n, R(sub)n, r(sub)n as well as the mean value for alpha(sub)n with the standard deviation were determined; the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 degrees, 20 positions; the captured images were imported into Agisoft PhotoScan Professional in which the mutual orientation of the images was estimated; Page 8 of 24, Fifth Paragraph to Page 9 of 24, First Paragraph to Third Paragraph; Page 9 of 24, Figures 2 b), 2 c); Page 13, Second Paragraph; Page 16 of 24, Third Paragraph).
For claim 23, Wojcik discloses a method as set forth in claim 1, wherein steps (a), (b), and (c) are automated along a single inline process (Abstract: e.g. automated systems).  
For claim 24, Wojcik discloses a method as set forth in claim 3, wherein steps (a), (b), (c), (d), and (e) are automated along a single inline process (Abstract: e.g. automated systems).
For claim 25, Applicant teaches prior art disclose further comprising singulating the polished seeds after step (c) ([0025] Those skilled in the art will appreciate that polishing can disentangle the seeds or otherwise facilitate the later separation or singulation of the seeds using the singulator)
For claim 26, Wojcik discloses further comprising repeating steps (a)-(c) after in step (c) (Section 2. Method and Material: the entire measuring procedure is repeated).  
For claim 27, Wojcik discloses further comprising sorting the polished seeds after step (c) (Section 2. Method and Material: the entire measuring procedure is repeated).



Claims 10, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik in view of ‘Convection and Segregation in a Flat Rotating Sandbox’ by Rietz, et al. (hereinafter ‘Rietz’).
For claim 10, Wojcik discloses a method as set forth in claim 4, and Wojcik further discloses wherein step (b) comprises, after the at least a portion of the polished seeds is placed in the receptacle (the basic methods of cone formation including ‘emptying,’ ‘piling,’ ‘submerging,’ ‘pouring;’ there are also ‘rotating’ methods; Page 4 of 24, Fourth Paragraph), within an alternative embodiment: rotating the receptacle about a generally horizontal axis of rotation in a first rotational direction to a first set of positions that are angularly offset about the axis of rotation (the basic methods of cone formation including ‘emptying,’ ‘piling,’ ‘submerging,’ ‘pouring;’ there are also ‘rotating1 methods; Page 4 of 24, Fourth Paragraph; Page 7 of 24, Figures 1 e), 1 f), 1 g)); 
determining an angle of inclination of the pile at each of the first set of positions (the process of repose angle determination can be divided into two stages; Page 4 of 24, Third Paragraph; Page 19 of 24, Fourth Paragraph); 
determining a first measurement of the angle of repose of the polished seeds based on the determined angle of inclination of the pile (the process of repose angle determination can be divided into two stages; Page 4 of 24, Third Paragraph; Page 19 of 24, Fourth Paragraph); 
determining an angle of inclination of the pile at each of the second set of positions (measurement uncertainty of the measurement average in a given series, n = (1.....20), which is characterized by the experimental standard deviation of the mean; for each series, the mean values for h(sub)n, R(sub)n, r(sub)n as well as the mean value for alpha(sub)n with the standard deviation were determined; Page 13, Second Paragraph; Page 16 of 24, Third Paragraph); 
determining a second measurement of the angle of repose of the polished seeds based on the determined angle of inclination of the pile at at least one of the second set of positions (measurement uncertainty of the measurement average in a given series, n = (1.....20), which is characterized by the experimental standard deviation of the mean; for each series, the mean values for h(sub)n, R(sub)n, r(sub)n as well as the mean value for alpha(sub)n with the standard deviation were determined; the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 
average the first and second measurements of the angle of repose to result in a final angle of repose (measurement uncertainty of the measurement average in a given series, n = (1,..., 20), which is characterized by the experimental standard deviation of the mean; for each series, the mean values for h(sub)n, R(sub) n, r(sub)n as well as the mean value for alpha(sub)n with the standard deviation were determined; Page 13, Second Paragraph; Page 16 of 24, Third Paragraph). 
Wojcik does not disclose rotating the receptacle about the axis of rotation in a second rotation direction opposite the first rotational direction to a second set of positions that are angularly offset about the axis of rotation. 
Rietz discloses determining an angle of repose (Page 4, Third Paragraph; Page 17, First Paragraph), 
comprising rotating a receptacle about an axis of rotation in a second rotation direction which is opposite the first rotational direction (at periodical reversal after every half rotation, the two fluidized regions rotate in opposite directions; Page 19, Figure 13(d); Figure 13 - caption). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method which includes determining an angle of repose comprising rotating a receptacle about an axis of rotation in a second rotation direction which is opposite the first rotational direction, as previously disclosed by Rietz, within the method of processing seeds, as previously disclosed by Wojcik, for improving the balancing and distribution of grains when subjected to a rotating container (Rietz; Abstract; Page 19, Figure 13; Figure 13 - caption).
For claim 11, Wojcik discloses a system for determining an angle of repose of processed seeds (the process of repose angle determination can be divided into two stages; industrial processing the seed grain granular material; measurement of grain seeds; Page 3 of 24, Introduction section, First Paragraph; Page 4 of 24, Third Paragraph; Page 10 of 24, Third Paragraph; Page 19 of 24, Fourth Paragraph), the system comprising: 

the receptacle having a support wall configured for supporting the processed seeds in the cavity in a pile (Page 7 of 24, Second Paragraph; Page 7 of 24, Figures 1    a), 1 b), 1 c), 1 d), 1 g)),
an image sensor facing the receptacle and configured to capture an image of the pile of processed seeds received in the cavity (measurement uncertainty of the measurement average in a given series, n = (1.....20), which is characterized by the experimental standard deviation of the mean; for each series, the mean values for h(sub)n, R(sub)n, r(sub)n as well as the mean value for alpha(sub)n with the standard deviation were determined; the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 degrees, 20 positions; the captured images were imported into Agisoft PhotoScan Professional in which the mutual orientation of the images was estimated; Page 8 of 24, Fifth Paragraph to Page 9 of 24, Third Paragraph; Page 9 of 24, Figure 2 c)); and 
an image processor operatively connected to the image sensor to receive the captured image from the image sensor (cone analysis includes an actual cone surface used for determination of the angle of repose, and a cone model after fitting to a point cloud; Page 7 of 24, Figures 1 f), 1 g); Page 10 of 24, First Paragraph to Third Paragraph; Page 11 of 24, Figures 3 b), 3 c), 3 d)), 
the image processor being configured to evaluate the image to determine an angle of inclination of the pile based on the image (cone analysis includes an actual cone surface used for determination of the angle of repose, and a cone model after fitting to a point cloud; Page 7 of 24, Figures 1 f), 1 g); Page 10 of 24, First Paragraph to Third Paragraph; Page 11 of 24, Figures 3 b), 3 c), 3 d)),
a controller operatively connected to the image sensor (the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 degrees, 20 positions; the captured images were imported into Agisoft PhotoScan Professional in which the mutual orientation of the images was estimated; Page 8 of 24, Fifth Paragraph to Page 9 of 24, First Paragraph to Third Paragraph; Page 9 of 24, Figure 2 c)) and the driver, 
the controller being configured to control the driver to rotate the receptacle to a plurality of positions that are angularly spaced apart about the axis of rotation (the basic methods of cone formation 
to control the image sensor to capture an image at each of the plurality of positions (the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 degrees, 20 positions; the captured images were imported into Agisoft PhotoScan Professional in which the mutual orientation of the images was estimated; Page 8 of 24, Fifth Paragraph to Page 9 of 24, First Paragraph to Third Paragraph; Page 9 of 24, Figure 2 c)), 
wherein the controller is configured to control the driver to rotate the receptacle in a first direction to a first set of positions that are angularly spaced apart about the axis (the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 degrees, 20 positions; the captured images were imported into Agisoft PhotoScan Professional in which the mutual orientation of the images was estimated; Page 8 of 24, Fifth Paragraph to Page 9 of 24, First Paragraph to Third Paragraph; Page 9 of 24, Figure 2 c)), 
and to a second set of positions that are angularly spaced apart about the axis (measurement uncertainty of the measurement average in a given series, n = (1.....20), which is characterized by the experimental standard deviation of the mean; for each series, the mean values for h(sub)n, R(sub)n, r(sub)n as well as the mean value for alpha(sub)n with the standard deviation were determined; the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 degrees, 20 positions; the captured images were imported into Agisoft PhotoScan Professional in which the mutual orientation of the images was estimated; Page 8 of 24, Fifth Paragraph to Page 9 of 24, First Paragraph to Third Paragraph; Page 9 of 24, Figure 2 c); Page 13, Second Paragraph; Page 16 of 24, Third Paragraph).
Wojcik does not expressly disclose wherein the support surface of the receptacle is substantially curved.
Liu teaches wherein the support surface of the receptacle is substantially curved (Fig. 1). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily implemented a curved receptacle to form an inclined pile of seeds, in order to maximize the stacking height of the seeds within a storage container having a predefined volume.

Rietz discloses determining an angle of repose (Page 4, Third Paragraph; Page 17, First Paragraph), further comprising a driver configured to rotate the receptacle about a generally horizontal axis of rotation (the rotating cell inside is driven by a motor outside of the cylinder; Page 8, Section 3.4, First Paragraph), comprising rotating a receptacle about an axis of rotation in a second rotation direction which is opposite the first rotational direction (at periodical reversal after every half rotation, the two fluidized regions rotate in opposite directions; Page 19, Figure 13(d); Figure 13 - caption). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method which includes determining an angle of repose comprising rotating a receptacle about an axis of rotation in a second rotation direction which is opposite the first rotational direction, as previously disclosed by Rietz, within the method of processing seeds, as previously disclosed by Wojcik, for improving the balancing and distribution of grains when subjected to a rotating container (Rietz; Abstract; Page 19, Figure 13; Figure 13 - caption).
For claim 14, Wojcik discloses a system as set forth in claim 11, but Wojcik does not disclose further comprising a driver configured to rotate the receptacle about a generally horizontal axis of rotation. Rietz discloses determining an angle of repose (Page 4, Third Paragraph; Page 17, First Paragraph), further comprising a driver configured to rotate the receptacle about a generally horizontal axis of rotation (the rotating cell inside is driven by a motor outside of the cylinder; Page 8, Section 3.4, First Paragraph). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method which includes determining an angle of repose comprising rotating a motor-driven receptacle about an axis of rotation in a second rotation direction which is opposite the first rotational direction, as previously disclosed by Rietz, within the method of processing seeds, as previously disclosed by Wojcik, for improving the balancing and distribution of grains when subjected to a rotating container (Rietz; Abstract; Page 19, Figure 13; Figure 13 - caption).
For claim 17, Wojcik and Rietz, in combination, disclose a system as set forth in claim 15, and Wojcik further discloses wherein the image processor is configured to fit a line to an indication of a top of the pile in each image and to determine an angle of each fitted line with respect to a common reference .

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik in view of the publication entitled 'Experimental and Computational Analysis of Granular Material Flow in Model Silos' by Sielamowicz, et al. (hereinafter ‘Sielamowicz’).
For claim 19, Wojcik discloses a system as set forth in claim 11, and Wojcik further discloses wherein the receptacle comprises a front wall facing the image sensor (Page 7 of 24, Second Paragraph; Page 7 of 24, Figures 1 a), 1b), 1c), 1 d), 1 g)). Wojcik does not disclose the front wall being at least somewhat transparent. Sielamowicz discloses a system for computational analysis of granular material flow in model silos (Page 5, Abstract), including determining an angle of repose (Page 37, Section 1.1.5.6.1 - Filing and Storing Pressures, Second Paragraph), wherein a front wall is at least somewhat transparent (implementation of transparent walls of the model silo; Page 22, Second Paragraph). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the system for analysis of granular material flow in model silos, where a model silo comprises at least somewhat transparent walls, as previously disclosed by Sielamowicz, within the method of processing seeds, as previously disclosed by Wojcik, for accurately recording visual measurements through the transparent walls of the model system (Sielamowicz; Page 21, Section 1.1.1 - Introduction, First Paragraph).
For claim 20, Wojcik and Sielamowicz, in combination, disclose a system as set forth in claim 19, and Wojcik discloses further comprising a light source configured to illuminate the pile of granular material received in the sampling material (Paragraph 8 of 24, Material and Method section, Second Paragraph).
	
Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik and further in view of Sielamowicz, JP 4,820,779 B2 (FUJIO) and JP 2,636,126 B2 (CHINO TAKASHI).

the measurement device (the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 degrees, 20 positions; the captured images were imported into Agisoft PhotoScan Professional in which the mutual orientation of the images was estimated; Page 8 of 24, Fifth Paragraph to Page 9 of 24, First Paragraph to Third Paragraph; Page 9 of 24, Figure 2 c)) comprising: 
a receptacle comprising a front wall, a rear wall, and a support wall extending between the front and rear walls (Figures 1 b) and 1 d) of the Wojcik reference display at least one support wall within the cone formation apparatus structure; the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 degrees, 20 positions; the captured images were imported into Agisoft PhotoScan Professional in which the mutual orientation of the images was estimated; Page 7 of 24, First Paragraph to Second Paragraph; Page 7 of 24, Figures 1 a), 1 b), 1 c), 1 d), 1 f), 1 g); Page 8 of 24, Fifth Paragraph to Page 9 of 24, First Paragraph to Third Paragraph; Page 9 of 24, Figure 2 c)), 
the receptacle having an interior between the front and rear walls (Figures 1 b) and 1 d) of the Wojcik reference display at least one support wall within the cone formation apparatus structure; the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 degrees, 20 positions; the captured images were imported into Agisoft PhotoScan Professional in which the mutual orientation of the images was estimated; Page 7 of 24, Figures 1 b), Id), 1 g); Page 8 of 24, Fifth Paragraph to Page 9 of 24, First Paragraph to Third Paragraph; Page 9 of 24, Figure 2 c)), 
the receptacle being configured to receive granular material in the interior such that the granular material is supported (Figures 1 b) and 1 d) of the Wojcik reference display at least one support wall within the cone formation apparatus structure; the camera was held at a fixed distance from the measured piled cone and rotated by the angle of 18 degrees, 20 positions; the captured images were imported into Agisoft PhotoScan Professional in which the mutual orientation of the images was estimated; Page 7 of 24, Figures 1 b), 1 d), 1 g); Page 8 of 24, Fifth Paragraph to Page 9 of 24, First Paragraph to Third Paragraph; Page 9 of 24, Figure 2 c)); 

Wojcik does not disclose such that the granular material is supported on the support wall, the front wall of the receptacle being at least somewhat transparent; a plate pivotably mounted on the front wall for rotation about an axis, the plate overlapping at least a portion of the front wall, the plate having a perimeter edge margin and protractor scale markings spaced apart along at least a segment of the perimeter edge margin, the plate further comprising at least one indicator line; and an indicator arm pivotably mounted on the front wall for rotation about the axis with respect to the receptacle independently of the plate, the indicator arm extending radially outward from the axis.
Sielamowicz discloses a system for computational analysis of granular material flow in model silos (Page 5, Abstract), including determining an angle of repose (Page 37, Section 1.1.5.6.1 - Filing and Storing Pressures, Second Paragraph), wherein a front wall is at least somewhat transparent (implementation of transparent walls of the model silo; Page 22, Second Paragraph). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the system for analysis of granular material flow in model silos, where a model silo comprises at least somewhat transparent walls, as previously disclosed by Sielamowicz, within the method of processing seeds, as previously disclosed by Wojcik, for accurately recording visual measurements through the transparent walls of the model system (Sielamowicz; Page 21, Section 1.1.1 - Introduction, First Paragraph).
Fujio discloses a granule apportionment and metering method (Abstract), configured such that the granular material is supported on a support wall (note that granular material is supported against interior, 110, of sidewall, element 10; Figures 38, 39); 

the plate having a perimeter edge margin (a plate element, 11A, pivotally mounted on a front wall, element 351, for rotation about an axis; note perimeter margin surrounding the outer edge portion of plate 11 A; Figure 39), and, 
within alternative embodiments, the plate further comprising at least one indicator line (Figures 23, 43(A), 49(A)); and, 
within an alternative embodiment, an indicator arm pivotably mounted on the front wall for rotation about the axis with respect to the receptacle independently of the plate (an indicator arm, element 24, pivotably mounted on a front wall, element 23, for rotation about an axis; Figure 14; Figures 43(A), 49(A)), the indicator arm extending radially outward from the axis (an indicator arm, element 24, pivotably mounted on a front wall, element 23, for rotation about an axis; Figure 14; Figures 43(A), 49(A)). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the granule apportionment and metering system comprising the separating and apportionment structural components, as previously disclosed by Fujio, within the method of processing seeds, as previously disclosed by Wojcik, for improved containment and organized apportionment of the granules (Fujio; Abstract).
	

Response to Arguments
Applicant argues “there is nothing taught in either Wojcik or Satake that would lead one skilled in the art to use the teachings of Wojcik relating to the angle of repose of granular material in the design of technological processes in combination with seed polishing taught by Satake to arrive at using an angle of repose of pelletized, coated, dried, polished, and/or delinted seeds during a processing method to determine whether pelletized, coated, dried, polished, and/or delinted seeds are in fact sufficiently processed.” However, the limitation regarding determining whether the processing seeds have been sufficiently processed in the processing step based on the determined angle of repose does not require any specific 
Applicant argues “Rietz fails to teach that the flat cell of granular material is rotated for purposes of determining an angle of repose of the granular material” because “Nowhere does Rietz describe Figure 13 as being used for angle of repose.” However, Rietz teaches determining an angle of repose (Page 4, Third Paragraph; Page 17, First Paragraph), further comprising a driver configured to rotate the receptacle about a generally horizontal axis of rotation (the rotating cell inside is driven by a motor outside of the cylinder; Page 8, Section 3.4, First Paragraph), comprising rotating a receptacle about an axis of rotation in a second rotation direction which is opposite the first rotational direction (at periodical reversal after every half rotation, the two fluidized regions rotate in opposite directions; Page 19, Figure 13(d); Figure 13 - caption) as discussed for claim 11, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485